FILED
                            NOT FOR PUBLICATION                             APR 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RAMON BIRL,                                      No. 08-16886

              Petitioner - Appellant,            D.C. No. 1:06-cv-01676-LJO-GSA

  v.
                                                 MEMORANDUM *
CALIFORNIA BOARD OF PAROLE
HEARINGS,

              Respondent - Appellee.



                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                             Submitted April 20, 2011 **


Before: RYMER, THOMAS, and PAEZ, Circuit Judges.

       California state prisoner Ramon Birl appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Birl contends that the Board’s 2004 decision to deny him parole was not

supported by “some evidence” and therefore violated his due process rights. The

only federal right at issue in the parole context is procedural, and the only proper

inquiry is what process the inmate received, not whether the state court decided the

case correctly. See Swarthout v. Cooke, 131 S. Ct. 859, 862-63 (2011); Pearson v.

Muntz, No. 08-55728, 2011 WL 1238007, at *5 (9th Cir. Apr. 5, 2011). Because

Birl raises no procedural challenges, we affirm.

      We deny Birl’s request for supplemental briefing.

      AFFIRMED.




                                           2                                    08-16886